Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
1/29/01.
	Response to Amendment
3.	This office action is in response to Amendment filed on 1/29/21.
Claim 1, 5, 8, 11, 14 and 18 are amended. 
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a device and a method comprising: receiving a request to perform a write operation at a memory component; determining a destination block of the memory component to store data of the write operation; applying, by a processing device, a voltage pulse [[a]] to the destination block, the voltage pulse placing a memory cell of the destination block at a voltage level associated with a high voltage state; responsive to applying the voltage pulse to the 

Conclusion
	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CONNIE C YOHA/Primary Examiner, Art Unit 2825